352 So.2d 1272 (1977)
TALLAHASSEE MALL, INC., a Florida Corporation, Appellant,
v.
Robert J. ROGERS and Iva Lou Rogers, Appellees.
No. FF-282.
District Court of Appeal of Florida, First District.
December 21, 1977.
C. Gary Williams and M. Julian Proctor, Jr., of Ausley, McMullen, McGehee, Carothers & Proctor, Tallahassee, for appellant.
N. Sanders Sauls of Pennington, Wilkinson & Sauls, Tallahassee, for appellees.
PER CURIAM.
First, we find and hold that appellees, who were plaintiffs in the trial court, had standing to bring their action there.
Second, recognizing that the lease which is the subject matter of this litigation was breached when appellees' assignor assigned same to appellees without the prior written consent of appellant, we nevertheless hold, in accordance with the cases cited in the briefs, that such breach neither rendered the assignment invalid nor terminated the lease; therefore, we agree with the trial court that the primary issue to be resolved was whether appellant unreasonably withheld consent to the assignment. In that regard we find that there was sufficient competent evidence before the trial court, apparently believed, to have sustained a finding that appellant did in fact consent to the assignment, though not in *1273 writing; that appellant waived by its actions the requirement of written consent; and that in any event appellant's consent was unreasonably withheld.
No useful purpose will be accomplished by recitation here of the evidence upon which we base the foregoing findings. That evidence is meticulously recounted in the briefs of the parties with citations to appropriate portions of the record on appeal. It was also recited during oral argument before the court.
AFFIRMED.
McCORD, C.J., and BOYER and MILLS, JJ., concur.